Citation Nr: 0208168	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This issue presented was remanded by 
the Board in January 1999 and March 2000.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD.

2.  An acquired psychiatric disorder was not manifested 
during the veteran's active duty service or for several years 
after service, nor is an acquired psychiatric disability 
otherwise related to service.   


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, service 
records, VA examination reports, VA medical records, and 
numerous written statements from lay witnesses and the 
veteran.  Moreover, the Board notes that after receiving a 
response from the veteran in April 2000 for information in 
support of his claim, the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
July 2000, requesting supporting evidence of the events 
alleged by the veteran to have occurred.  The RO received a 
response in September 2000 from the USASCRUR that based upon 
the information provided, they could not do further study 
into his claim.  The Board finds that the RO did everything 
reasonably possible to assist the veteran in pursuing his 
claim, however, the veteran has failed to provide sufficient 
information to warrant further development.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers a from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. § 1110.   For 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a disability 
is not initially manifested during service or within an 
applicable presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case to determine which is more 
favorable to the veteran since the change in regulation 
became effective during the course of the veteran's appeal. 
Karnas, supra.  The Board also notes that 38 C.F.R. 
§ 3.304(f) was recently amended again as the regulation 
pertained to personal assault PTSD claims.  However, the 
amendment did not change the pertinent part of the regulation 
as in effect from March 1997 dealing with the requirement of 
a diagnosis of PTSD.  See generally 67 Fed. Reg. 10330 (Mar. 
7, 2002).

The veteran's essential argument is that based on stressors 
he incurred while serving on active duty, he has an acquired 
psychiatric disability.  He appears to have set forth his 
claim in terms of both PTSD and a panic disorder.  He asserts 
that he exhibits symptoms of paranoia, nightmares, 
nervousness, irritability, sleeplessness, depression, and 
difficulty in maintaining relationships with people.  He has 
related a number of events during service which he claims 
were stressful.  Statements from family members and at least 
one neighbor are of record in connection with the psychiatric 
disability claim. 

As an initial matter, the Board is unable to find any 
inservice evidence of psychiatric symptoms.  Service medical 
records do not reference any complaints of or treatment for a 
psychiatric condition.  The veteran's psychiatric status was 
clinically evaluated as normal at the time of separation 
examination.  

There is no supporting evidence of any complaints of or 
treatment for a psychiatric disorder for several years after 
service.  The veteran was discharged in July 1974, and it 
appears from the record that the veteran first began 
receiving mental health treatment in the early 1980's.  VA 
treatment records in May 1982 show that the veteran 
complained of having nightmares for the previous eight months 
related to his combat duty in Vietnam.  Mental examination 
revealed that the veteran exhibited an exaggerated affect, 
cried momentarily, but frequently, and appeared to have 
significant amount of anger and hostility.  The initial 
diagnosis was PTSD with mild anxiety and depression and the 
veteran was given medications.  An August 1982 VA treatment 
record shows that the veteran reported to have some 
improvement in regard to his condition.  The veteran was 
advised to continue his medications.  In a September 1982 VA 
progress note, a psychiatric examiner reported that after 
seeing the veteran three times at the hospital for anxiety 
and nightmares, he never found "any manifestations of 
psychosis or of a character disorder."  Treatment records in 
August 1985 refer to PTSD type symptoms.

Of record is an October 1994 VA joints examination report 
which includes a diagnosis of PTSD.  However, the examiner 
commented that this was his "best guess" at such a 
diagnosis and that the veteran had not yet undergone 
psychiatric examination.  However, a psychiatric examination 
was subsequently conducted in November 1994.  The examiner 
reviewed the veteran's file in connection with the 
examination and noted a number of the claimed stressors.  
However, the examiner did not diagnose PTSD.  Instead, the 
pertinent diagnosis was panic disorder with agoraphobia, 
moderate to severe and alcohol abuse.  Also of record is a 
report of VA hospitalization in December 1995 and January 
1996.  Substance abuse diagnoses were reported, but not PTSD. 

After considering the totality of the pertinent evidence, the 
Board is compelled to find that the preponderance of the 
evidence is against a findings that the veteran suffers from 
PTSD.  While the record does include some VA outpatient 
records dated in the 1980's referring to PTSD as well as 
other references to PTSD, the November 1994 psychiatric 
examination was based not only on a detailed examination of 
the veteran, but also a review of his records.  
Significantly, the November 1994 examiner did not diagnosis 
PTSD.  The Board believes that the November 1994 VA 
psychiatric examination findings are entitled to considerably 
more weight than the other medical records which refer to 
PTSD essentially in terms of history or PTSD type symptoms.  
Likewise, other medical reported dated in the 1990's which 
include references to a history of PTSD are not persuasive in 
light of the clear November 1999 examination report.  

Although the veteran and the lay witnesses may report 
symptoms that they perceives to be manifestations of the PTSD 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board finds that there is no diagnosis of PTSD 
to meet either the old or the new provisions of 38 C.F.R. 
§ 3.304(f).  

The question remains whether the diagnosed panic disorder 
with agoraphobia is related to the veteran's service.  
However, the evidence shows no manifestation of any acquired 
psychiatric disorder during service, and there is otherwise 
not evidence of pertinent symptomatology after service for 
several years.  As such, the Board is compelled to conclude 
that the preponderance of the evidence is also against 
entitlement to service connection for an acquired psychiatric 
disability.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 




